IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-10015
                         Conference Calendar



BOBBY HOLMAN,

                                          Plaintiff-Appellee,

versus


JAMES REEDOM,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:00-CV-1760-Y
                         - - - - - - - - - -
                            June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Reedom appeals from the district court’s order

transferring Reedom’s case to another judge’s docket.      Reedom has

failed to brief the relevant issue, as he has provided neither

argument nor authorities in support of his claim.       See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993); Fed. R. App. P.

28(a)(9).   Accordingly, this appeal is dismissed as frivolous.

5th Cir. R. 42.2.

     APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.